739 N.W.2d 86 (2007)
Joseph PANDY, Jr., Plaintiff-Appellant,
v.
BOARD OF WATER AND LIGHT, Defendant-Appellee.
Docket No. 132891. COA No. 259784.
Supreme Court of Michigan.
October 3, 2007.
On order of the Court, the application for leave to appeal the November 28, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals. In this case, the Lansing City Charter § 5 202.1 provides that the Director of the Board of Water and Light shall serve "at its pleasure." The parties entered into a contract that specifically stated that the agreement could be terminated any time during its term "with or without cause." That means that the plaintiff served "at the pleasure" of the Board. The remaining provisions governing the plaintiff's termination define the severance pay owed to the plaintiff depending on whether his termination was for cause, as defined by the contract, or without cause. We REMAND this case to the Ingham Circuit Court for further proceedings not inconsistent with this order.
We do not retain jurisdiction.